x
basse

Case 6:19-bk-03249-CCJ Doc 7-1. Filed 05/30/19 Page 1 of 31 ff .

a

‘ ADJUSTABLE RATE NOTE

(LIBOR Six-Month Index (As Published In The Wail Street Journal) - Rate Caps)

THIS NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES IN MY INTEREST RATE AND MY
MONTHLY PAYMENT. THIS NOTE UMITS THE AMOUNT MY INTEREST RATE CAN CHANGE AT
ANY ONE TIME AND THE MAXIMUM RATE I MUST PAY. |

March 7, 2006 Sanford Florida
[Date] : {City] [State]

200 Melissa Court, Sanford, FL 32773

[Property Address]

1. BORROWER'S PROMISE TO PAY
In return for a loan that I have received, I promise to pay U.S. $119,000.00 (this amount is called
"Principal"), plus interest, to the order of Lender. Lender iswaw Century Mortgage Corporation

I will make all payments under this, Note in the form of cash, check or money order,
I understand that Lender may transfer this Note. Lender or anyone who takes this Note by transfer and who is entitled
to receive payments under this Note is called the "Note Holder."

2. INTEREST
Interest will be charged on unpaid principal until the full amount of Principal has been paid. I will pay-interest at a
yearly rate of 7.475 %. The interest rate [ will pay may change im accordance with Section 4 of this Note.

The interest rate required by this Section 2 and Section 4 of this Note is the rate | will pay both before and after any
default described in Section 7(B) of this Note. 2

3. PAYMENTS

(A) Time and Place of Payments

1 will pay principal and interest by making a payment every month.

I will make my monthly payments on the first day of each month beginning onMay 1, 2006
I will make these payments every month until I have paid all of the principal and interest and any other charwes
described below that | may owe under this Note. Each monthly payment will be applied as of its scheduled due date and will
be applied to interest before Principal. If, on 04/01/2036 , I still owe amounts under this
Note, I will pay those amounts in full on that date, which is called the "Maturity Date."

I will make my monthly payments at 18400 Von Karman, Suite 1000, Irvine, CA 92612

or at a different place if required by the Note Holder.

(B} Amount of My Initial Monthly Payments

Each of my initial monthly payments will be in the amount of U.S, $830.03 . This amount
may change.

(C) Monthly Payment Changes

Changes in my monthly payment will reflect changes i in the unpaid principal of my loan-and in the interest rate that I
must pay. The Note Holder will determine my new interest rate and the changed amount of my monthly payment in
accordance with Section 4 of this Note.

MULTISTATE ADJUSTABLE FATE NOTE - LIBORS!IX-MONTH INDEX (AS PUBLISHED IN THE WALL STREET JOURNAL) -
Single Family - Fannie Mae UNIFORM INSTRUMENT
Amended for Florida

AD -838N(FL) 0005), Form 3520 1/ VW uF

VMP MORTGAGE FORMS - (B00)52 1-7291
Page 1 of 4 Initials:
\ Case 6:19-bk-03249-CCJ Doc 7-1 Filed 05/30/19 Page 2 of 31

\ .
‘

4. INTEREST RATE AND MONTHLY PAYMENT CHANGES

(A) Change Dates
The interest rate | will pay may change on the first day of April, 2008 , and on that day every
6th month thereafter. Each date on which my interest rate could change is called a "Change Date."

(B) The Index

Beginning with the first Change Date, my interest rate will be based on an Index. The "Index" is the average of
interbank offered rates for six month U.S. dollar-denominated deposits in the London market ("LIBOR"), as published tn
The Wail Street Journal. The most recent Index figure available as of the first business day of the month immediately
preceding the month in which the Change Date occurs is called the "Current Index."

If the Index is no longer available, the Note Holder will choose a new index that is based upon comparable
information. The Note Holder will give me notice of this choice. .

(C) Calculation of Changes

Before each Change Date, the Note Holder will calculate my new interest rate by adding Six And Five
Hundredth(s) percentage points ( 6.050 %}) to the Current
Index. The Note Holder will then round the result of this addition to the nearest one-eighth of one percentage point
(0.125%). Subject to the limits stated in Section 4(D) below, this rounded amount will be my new interest rate until the next
Change Date.

The Note Holder will then determine the amount of the monthly payment that would be sufficient to repay the unpaid
principal that [ am expected to owe at the Change Date in full on the Maturity Date at my new interest rate in substantially
equal payments. The result of this calculation will be the new amount of my monthly payment.

(D) Limits on Interest Rate Changes

The interest rate | am required to pay at the first Change Date will not be greater than 8.975%
or less than 7.475%. Thereafter, my interest rate will never be increased or decreased on any single
Change Date by more thanoOne And One-half percentage point(s) ¢ 1.500%)
from the rate of interest I have been paying for the preceding 6 months. My interest rate will never be greater
than 14,.475%,

(E) Effective Date of Changes

My new interest rate will become effective on each Change Date. I will pay the amount of my new monthly payment
beginning on the first monthly payment date after the Change Date until the amount of my monthly payment changes again.

(F) Notice of Changes

The Note Holder will deliver or mail to me a notice of any changes in my interest rate and the amount of my monthly
payment before the effective date of any change. The notice will include information required by law to be given to me and
also the title and telephone number of a person who will answer any question | may have regarding the notice.

5. BORROWER'S RIGHT TO PREPAY

I have the right to.make payments of Principal at any time before they are due. A payment of Principal only is known
as a "Prepayment." When I make a Prepayment, I will tcll the Note Holder in writing that | am doing so. I may not
designate a payment as a Prepayment if ] have not made all the monthly payments due under this Note.

I may make a full Prepayment or partial Prepayments without paying any Prepayment charge. The Note Holder will
use my Prepayments to reduce the amount of Principal that | owe under this Note. However, the Note Holder may apply my
Prepayment to the accrued and unpaid interest on the Prepayment amount before applying my Prepayment to reduce the
Principal amount of this Note. If [ make a partial Prepayment, there will be no changes in the due dates of my monthly
payments unless the Note Holder agrees in writing to those changes. My partial Prepayment may reduce the amount of my
monthly payments after the first Change Date following my partial Prepayment. However, any reduction due to my partial
Prepayment may be offset by an interest rate increase.

6. LOAN CHARGES

If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the interest or
other loan charges collected or to be collected in connection with this loan exceed the permitted limits, then: (a) any such
loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit; and (b) any sums already
collected from me that exceeded permitted limits will be refunded to me. The Note Holder may choose to make this refund
by reducing the Principal I owe under this Note or by making a direct payment to me. If a refund reduces Principal, the
reduction will be treated as a partial Prepayment.

er =

| Form 3520 1/ 04

QD -838N(F L) (0005) Pape 2 of 4 Initials:
®

 
Case 6:19-bk-03249-CCJ Doc 7-1 Filed 05/30/19 Page 3 of 31

y

7, BORROWER'S FAILURE TO PAY AS REQUIRED

(A) Late Charges for Overdue Payments

If the Note Holder has not received the full amount of any monthly payment by the end of fifteen
calendar r days after the date it is due, I will pay a late charge to the Note Holder. The amount of the charge will be

5.000 % of my overdue payment of principal and interest. 1 will pay this late charge promptly but

only once on each late payment.

(B) Default

If I do not pay the full amount of each monthly pay meni on the date it is due, I will be in default.

(C) Notice of Default ;

If I am in default, the Note Holder may send me a written notice telling me that if I do not pay the overdue amount by
a certain date, the Note Holder may require me to pay immediately the full amount of Principal] that has not been paid and
all the interest that 1 owe on that amount. That date must be at least 30 days after the date on which the notice is mailed to
me or delivered by other means,

(D) No Waiver By Note Holder

Even if, at a time when | am in default, the Note Holder does not require me to pay immediately in full as described
above, the Note Holder will still have the right to do so if | am in default at a later time.

(E) Payment of Note Holder's Costs and Expenses

If the Note Holder has required me to pay immediately in full as described above, the Note Holder will have the sigh
to be paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by applicable law.
Those expenses include, for example, reasonable attorneys’ fees. °

8. GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given to me under this Note will be given by
delivering it or by mailing it by first class mail to me at the Property Address above or at a different address if I give the
Note Holder a notice of my different address.

Unless the Note Holder requires a different method, any notice that must be given to the Note Holder under this Note —
will be given by mailing it by first class mail to the Note Holder at the address stated in Section 3(A) above or at a different
address if ] am given a notice of that different address.

9. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each person is fully and personally obligated to keep all of the promises made
in this Note, including the promise to pay the full amount owed. Any person who is a guarantor, surety or endorser of this
Note is also obligated to do these things. Any person who takes over these obligations, including the obligations of a
guarantor, surety or endorser of this Note, is also obligated to keep all of the promises made in this Note. The Note Holder
may enforce its rights under this Note against each person individually or against all of us together, This means that any one
of us may be required to pay all of the amounts owed under this Note.

10. WAIVERS

I and any other person who has obligations under this Note waive the rights of Presentment and Notice of Dishonor.
"Presentment" means the right to require the Note Holder to demand payment of amounts due, "Notice of Dishonor" means
the right to require the Note Holder to give notice to other persons that amounts due have not been paid.

11. UNIFORM SECURED NOTE

This Note is a uniform instrument with limited variations in some jurisdictions. In addition to the protections given to
the Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the “Security Instrument"), dated the same
date as this Note, protects the Note Holder from possible losses that might result if I do not keep the promises that I make in
this Note. That Security Instrument describes how and under what conditions I may be required to make immediate payment
in full of all amounts I owe under this Note. Some of those conditions read as follows:

Form 3520 1/ 01

Zp-s38Ni(F L) (0005) Page 3 of 4 Initials:

 
‘ Case 6:19-bk-03249-CCJ Doc/7-1 Filed 05/30/19 Page 4 of 31

Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 18, "Interest in the
Property" means any legal or beneficial interest in the Property, including, but not limited to, those beneficial
interests transferred in a bond for deed, contract for deed, installment sales contract or escrow agreement, the
intent of which is the transfer of title by Borrower at a future date to a purchaser.

If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is not a
natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior written consent,
Lender may require immediate payment in full of all sums secured by this Security Instrument, However, this
option shall not be exercised by Lender if such exercise is prohibited by Applicable Law. Lender also shall not

- exercise this option if: (a) Borrower causes to be submitted to Lender information required by Lender to evaluate
the intended transferee as if a new loan were being made to the transferee; and (b) Lender reasonably determines
that Lender's security will not be impaired by the loan assumption and that the risk of a breach of any covenant or
agreement in this Security Instrument is acceptable to Lender,

To the extent permitted by Applicable Law, Lender may charge a reasonable fee as a condition to Lender's
consent to the loan assumption. Lender also may require the transferee to sign an assumption agreement that is
acceptable to Lender and that obligates the transferee to keep all the promises and agreements made in the Note
and in this Security Instrument. Borrower will continue to be obligated under the Note and this Security
Instrument unless Lender releases-Borrower in writing.

If Lender exercises the option ‘to require ‘immediate payment in full, Lender shall give Borrower notice of
acceleration, The notice shall provide a period of not less than 30 days from the date the notice is given in
accordance with Section 15 within which’ Borrower must pay all sums secured by this Security Instrument. If
Borrower fails to pay these sums prior to the expiration of this period, Lender may invoke any remedies permitted
by this Security Instrument without further notice or demand on Borrower.

12, DOCUMENTARY TAX
The state documentary tax due on this Note has been paid on the mortgage securing this indebtedness,

  

 

 

 

 

 

 

 

 

WITNESS THE HAND(S D SEA ) OF THE UNDERSIGNED,
(Seal) (Seal)
Wendy K. Feathers ~Borrower -Borrower
(Seal) (Seal)
-Borrower ; -Borrower
_(Seal) (Seal)
-Borrower -Borrower
(Seal) (Seal)
-Borrower -Borrower

{Sign Original Only]

> -838Nn(F L) (0005) Page 4 of 4 Form 3520 4/ 01
Case 6:19-bk-03249-CCJ Doc 7-1 Filed 05/30/19 Page 5 of 31

: e
ay te the order of, without receure

ner ere TALLOM
By.--— Rag ay a
Steve Bd nagement

yp Records

 

 
Case 6:19-bk-03249-CCJ Doc7-1 Filed 05/30/19 Page 6 of 31

ADJUSTABLE RATE RIDER ADDENDUM
{Libor Index - Rate Caps)

This Adjustable Rate Rider Addendum is made this 7th day of March 2006 -
and is incorporated into and shall be deemed to amend and supplement the Promissory Note (the “Note") and
Mortgage, Deed of Trust or Security Deed (the "Security Instrument") and Adjustable Rate Rider (the
"Rider") of the same date given by the undersigned (the "Borrower") to secure repayment of Borrower's
Note to

New Century Mortgage Corporation (the "Lender").

Property securing repayment of the Note is described in the Security Instrument and located at:

200 Melissa Court, Sanford, FL 32773
(Property Address)

To the extent that the provisions of this Adjustable Rate Rider Addendum are inconsistent with the
provisions of the Note and/or Security Instrument and/or Rider, the provisions of this Addendum shall

prevail over and supersede any such inconsistent provisions of the Note and/or Sccurity Instrument and/or
Rider.

In addition to the covenants and agreements made in the Note, Security Instrument, and Rider, Borrower and
_ Lender further covenant and agree as follows:

4. (D) LIMITS ON INTEREST RATE CHANGES
The interest rate | am required to pay at the first change date will not be greater than
8.975% or less than 7.475%. Thereafter, my interest rate
will never be increased or decreased on any single Change Date by more than
One And One-half percentage point(s) ( 1.500%) from
the rate of interest | have been paying for the preceding 6 months. My interest rate will never be
greater than 14.475 % or less than 7.475 %.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and venants contained in this

aes Rate Rider Addgndu

Wendy K. Feathers

   

 

Rick A. Peathers

 

 

 

NCMC

Adjustable Rate Rider Addendum i!
RE-102 (082296) Page | of |
. |
Case 6:19-bk-03249-CCJ Doc 7-1 Filed GBIRUENSTSE Paige ors 1 court
, a ‘i : BK 07837 Pa O716; (ipg)
CLERK'’S # 2012098525
Recording Requested By: RECORDED 08/20/2012 03: 18115 PM

RECORDING FEES 10.00
WELLS FARGO BANK, N.A. RECORDED BY T Saith

rey

When Recorded Return To:

DEFAULT ASSIGNMENT
WELLS FARGO BANK, N.A.
MAC; X9999-018

PO BOX 1629

MINNEAPOLIS, MN 55440-9780

 

 

CORPORATE GNMENT OF MORTGAGE

Seminole, Florida ;
“FEATHERS”

Date of Assignment: August 15th, 2012 \
Assignor: NEW CENTURY MORTGAGE CORPORATION BY WELLS FARGO BANK, N.A., AS THEIR |
ATTORNEY-IN-FACT at 18400 VON KARMAN, SUITE 1000, IRVINE, CA 92612

Assignee: DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR MORGAN STANLEY ABS |
CAPITAL 1 INC TRUST 2006-NC4 at 1761 EAST SAINT ANDREW PLACE, SANTA ANA, CA 92705-4934

Executed By: WENDY K. FEATHERS AND RICK A. FEATHERS, HER HUSBAND To: NEW CENTURY |
MORTGAGE CORPORATION

Date of Mortgage: 03/07/2006 Recorded: 03/20/2006 in Book/Reel/Liber: 06165 Page/Folio: 1021 as Instrument

No.: 2006043927 In the County of Seminole, State of Florida.

Property Address: 200 MELISSA COURT, SANFORD, FL 32773

KNOW ALL MEN BY THESE PRESENTS, that for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the said Assignor hereby assigns unto the above-named Assignee, the said
Mortgage having an original principal sum of $119,000.00 with interest, secured thereby, with all moneys now owing
or that may hereafter become due or owing in respect thereof, and the full benefit of all the powers and of all the
covenants and provisos therein contained, and the said Assignor hereby grants and conveys unto the said Assignee,
the Assignor’s beneficial interest under the Mortgage.

TO HAVE AND TO HOLD the said Mortgage, and the said property unto the said Assignee forever, subject to the
terms contained in said Mortgage. |

NEW ds, Bs MORTGAGE CORPORATION BY WELLS FARGO BANK, N.A., AS THEIR ATTORNEY-IN-FACT
On

 

STATE OF lowa

 

COUNTY OF Polk
On_S/is ] 1c , before me, Les 4 Send , a Notary Public in and for Polk in the
State of lowa, personally appeared feather Hegwoou _ Vice President Loan Documentation,

 

personally known to me {or proved to me on the basis of satisfactory evidence) to be the person(s) whose name(s)
isfare subscribed to the within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity, and that by his/her/their signature on the instrument the person(s), or the entity
upon behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal,

 

 

 

DAVE SWENSEN
Lo ‘a Coreen Number 773595
Pree Sens pea
Notary Expires: if
EE iw (This area for notarial seal)

 

Prepared By: Joseph Garr, WELLS FARGO BANK, N.A, 1 HOME CAMPUS, MAC X2598-015, DES MOINES, IA 50328-0001
1-866-234-8271

 
“

Case 6:19-bk-03249-CCJ Doc7-1 Filed 05/30/19 Page 8 of 31
J MARYANNE KORG, CLERK OF GIROUIT couRT

oes . SEMINOLE COUNTY
Return Fo: BK OB1ES Pys 1081 - 1042; (&2pqs)
_ iz CLERK*S & 2005043927
THE TITLE TEAM RECORDED 03/20/2006 08:35:27 AN
2250 LUCIEN WAY, SUITE 110) NT DUC TAX 418,S0
MAITLAND, FL 32751 NW INTANS TAX 238, 00
RECIIRDING FEES 188,50

This document was prepared by: Thomas Roberts RECORUED BY t holden

New Century Mortgage
Corporation SEn

18400 Von Karman, Ste 1600 Hom_70
Irvine, CA 92612 An, 23
ee
PRESS
pe

 

 

[Space Above This Line For Recording Data]

MORTGAGE

DEFINITIONS

Words used in multiple sections of this document are defined below and other words are defined in

Sections 3, L1, 13, 18, 20 and 21. Certain rules regarding the usage of words used in this document are
also provided in Section 16. ;

(A) "Security Instrument" means this document, which is dated March 7, 2006
together with all Riders to this document.
(B) "Borrower" is Wendy K. Feathers and RICK A. FEATHERS, Her Husband

Borrower is the mortgagor under this Security Instrument,
(C) "Lender" is New Century Mortgage Corporation

Lender isa Corporation
organized and existing under the laws of California

EB >

FLORIDA-Single Family-Fannle Mae/Freddie Mac UNIFORM INSTRUMENT Form 3010 1/ 01

6(FL) (0005},02
GD -A(FL) 0008)

Page 1 of 16 Initials:

    

VMP MORTGAGE FORMS - (800)521-7291
Case 6:19-bk-03249-CCJ Doc7-1 Filed 05/30/19 Page 9 of 31

'

Lender's address is 18400 Von Karman, Suite 1000, Irvine, CA 92612

Lender is the mortgagee under this Security Instrument.

(D) "Note" means the promissory note signed by Borrower and dated March 7, 2006

The Note states that Borrower owes Lender ONE HUNDRED NINETEEN THOUSAND AND 00/100
Dollars

(U.S. $119,000.00 ) plus interest. Borrower has promised to pay this debt in regular Periodic

Payments and to pay the debt in full not later than 04/01/2036

{E) "Property" means the property that is described below under the heading " Transfer of Rights in the

Property.”

(F) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late charges

due under the Note, and all sums due under this Security Instrument, plus interest.

(G) "Riders" means al) Riders to this Security Instrument that are executed by Borrower. The following

Riders are to be executed by Borrower [check box as applicable]:

Lx] Adjustable Rate Rider {_- | Condominium Rider [_| Second Home Rider
Balloon Rider (_] Planned Unit Development Rider L_]1-4 Family Rider
VA Rider L_] Biweekly Payment Rider Lx | Other(s) [specify]

Prepayment Rider

ARM Rider Addendun
(H) “Applicable Law" means all controlling applicable federal, state and local statutes, regulations,
ordinances and administrative rules and orders (that have the effect of law) as well as all applicable final,
non-appealable judicial opinions.
(1) "Community Association Dues, Fees, and Assessments" means all dues, fees, assessments and other
charges that are imposed on Borrower or the Property by a condominium skspalation, homeowners
association or similar organization,
(J) "Hlectronic Funds Transfer" means any transfer of funds, other than a transaction originated by
check, draft, or similar paper instrument, which is initiated through an electronic terminal, telephonic
instrument, computer, Or magnetic tape so as to order, instruct, or authorize a financial institution to debit
or credit an account. Such term includes, but is not limited to, point-of-sale transfers, automated teller
machine transactions, transfers initiated by telephone, wire transfers, and automated clearinghouse
transfers.
{K) "Escrow Items" means those items that are described in Section 3.
(L) "Miscellaneous Proceeds" means any compensation, settlement, award of damages, or proceeds paid
by any third party (other than insurance proceeds paid under the coverages described in Section 5) for: (i)
damage to, or destruction of, the Property; (ii) condemnation or other taking of all or any part of the
Property; (iii) conveyance in licu of condemnation; or (iv) misrepresentations of, or omissions as to, the
value and/or condition of the Property.
(M) "Mortgage Insurance" means insurance protecting Lender against the nonpayment of, or default on,
the Loan.
{N) "Periodic Payment" means the regularly scheduled amount due for (i) principal and interest under the

Note, plus (ii) any amounts under Section 3 of this Security Instrument.

Form 3010 1/01

  

&. -6(FL) (0095).02 Page 2 of 16
Case 6:19-bk-03249-CCJ Doc 7-1 Filed 05/30/19 Page 10 of 31

(O) "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. Section 2601 et seq.) and its
implementing regulation, Regulation X (24 C.F.R. Part 3500}, as they might be amended from time to
time, or any additional or successor legislation or regulation that governs the same subject matter. As used
in this Security Instrument, "RESPA" refers to all requirements and restrictions that are imposed in regard
to a "federally related mortgage loan" even if the Loan does not qualify as a "federally related mortgage
loan” under RESPA,

(P) "Successor in Interest of Borrower" means any party that has taken title to the Property, whether or
not that party has assumed Borrower's obligations under the Note and/or this Security Instrument.

TRANSFER OF RIGHTS IN THE PROPERTY

This Security Instrument secures to Lender: (i) the repayment of the Loan, and all renewals, extensions and
modifications of the Note; and (ii) the performance of Borrower's covenants and agreements under this
Security Instrument and the Note. For this purpose, Borrower does hereby mortgage, grant and convey to
Lender, the following described property located in thecounty [Type of Recording Jurisdiction]
of Seminole [Name of Recording Jurisdiction):

See Legal Description Attached Hereto and Made a Part Hereof

Parcel ID Number fil which currently has the address of

200 Melissa Court [Street]
Sanford [City], Florida 32773 (Zip Code]
("Property Address"):

TOGETHER WITH ail the improvements now or hereafter erected on the property, and all
easements, appurtenances, and fixtures now or hereafter a part of the property. All replacements and
additions shall also be covered by this Security Instrument. All of the foregoing is referred to in this
Security Instrument as the "Property."

Form 3010 1/01

 

a> -6(FL) (0005).02
®
Case 6:19-bk-03249-CCJ Doc 7-1 Filed 05/30/19 Page 11 of 31

"Description of Property"

SCHEDULE A

"Description of Property"

Lot 122, Groveview Village Subdivision, according to map or plat thereof as recorded in Plat Book
19, Page 4 of the Public Records of Seminole County, Florida.
Case 6:19-bk-03249-CCJ Doc 7-1 Filed 05/30/19 Page 12 of 31

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has
the right to mortgage, grant and convey the Property and that the Property is unencumbered, except for
encumbrances of record. Borrower warrants and will defend generally the title to the Property against all
claims and demands, subject to any encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform novenanis for national use and non-uniform
covenants with limited variations by jurisdiction to constitute a uniform security instrument covering real
property.

UNIFORM COVENANTS, Borrower and Lender covenant and agree as follows:

1. Payment of Principal, Interest, Escrow Items, Prepayment Charges, and Late Charges.
Borrower shall pay when duc the principal of, and interest on, the debt evidenced by the Note and any
prepayment charges and late charges due under the Note. Borrower shall also pay funds for Escrow Items
pursuant to Section 3. Payments due under the Note and this Security Instrument shall be made in U.S.
currency. However, if any check or other instrument received by Lender as payment under the Note or this
Security Instrument is returned to Lender unpaid, Lender may require that any or all subsequent payments
duc under the Note and this Security Instrument be made in one or more of the following forms, as
selected by Lender: (a) cash; (b) money order; (c) certified check, bank check, treasurer's check or
cashier's check, provided any such check is drawn upon an institution whose deposits are insured by a
federal agency, instrumentality, or entity; or (d) Electronic Funds Transfer,

Payments are deemed received by Lender when received at the location designated in the Note or at
such other location as may be designated by Lender in accordance with the notice provisions in Section 15.
Lender may return any payment or partial payment if the payment or partial payments are imsufficient to
bring the Loan current. Lender may accept any payment or partial payment insufficient to bring the Loan
current, without waiver of any rights hereunder or prejudice to its rights to refuse such payment or partial
payments in the future, but Lender is not obligated to apply such payments at the time such payments are
accepted. If each Periodic Payment is applied as of its scheduled due date, then Lender need not pay
interest on unapplied funds. Lender may hold such unapplied funds until Borrower makes payment to bring
the Loan current. If Borrower does not do so within a reasonable period of time, Lender shall either apply
such funds or return them to Borrower. If not applied earlier, such funds will be applied to the outstanding
principal balance under the Note immediately prior to foreclosure. No offset or claim which Borrower
might have now or in the future against Lender shall relieve Borrower from making payments due under
the Note and this Security Instrument or performing the covenants and agreements secured by this Security
Instrument.

2. Application of Payments or Proceeds. Except as otherwise described in this Section 2, all
payments accepted and applied by Lender shall be applied in the following order of priority: (a) interest
due under the Note; (b)} principal due under the Note; (c) amounts due under Section 3. Such payments
shall be applied to each Periodic Payment in the order in which it became due, Any remaining amounts
shall be applied first to late charges, second to any other amounts due under this Security Instrument, and
then to reduce the principal balance of the Note.

If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a
sufficient amount to pay any late charge due, the payment may be applied to the delinquent payment and
the late charge. If more than one Periodic Payment is outstanding, Lender may apply any payment received
from Borrower to the repayment of the Periodic Payments if, and to the extent that, each payment

WY

ik

ZD, S(FL) (9005).02 Page 4 of 16 Form 3010 1/01
Case 6:19-bk-03249-CCJ Doc 7-1 Filed 05/30/19 Page 13 of 31

can be paid in full. To the extent that any excess exists after the payment is applied to the full payment of
one or more Periodic Payments, such excess may be applied to any late charges due. Voluntary
prepayments shall be applied first to any prepayment charges and then as described in the Note.

Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal due under
the Note shall not extend or postpone the duc date, or change the amount, of the Periodic Payments.

3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are due
under the Note, until the Note is paid in full, a sum (the "Funds") to provide for payment of amounts due
for: (a) taxes and assessments and other items which can attain priority over this Security Instrument as a
lien or encumbrance on the Property; (b) leasehold payments or ground rents on the Property, if any; (c)
premiums for any and all insurance required by Lender under Section 5; and (d) Mortgage Insurance
premiums, if any, or any sums payable by Borrower to Lender in lieu of the payment of Mortgage
Insurance premiums in accordance with the provisions of Section 10. These items are called "Escrow
Items." At origination or at any time during the term of the Loan, Lender may require that Community
Association Dues, Fees, and Assessments, if any, be escrowed by Borrower, and such dues, fees and
assessments shall be an Escrow Item. Borrower shall promptly furnish to Lender all notices of amounts to
be paid under this Section. Borrower shall pay Lender the Funds for Escrow Items unless Lender waives
Borrower's obligation to pay the Funds for any or all Escrow Items. Lender may waive Borrower's
obligation to pay to Lender Funds for any or all Escrow Items at any time. Any such waiver may only be
in writing. In the event of such waiver, Borrower shall pay directly, when and where payable, the amounts
due for any Escrow Items for which payment of Funds has been waived by Lender and, if Lender requires,
shall furnish to Lender receipts evidencing such payment within such time period as Lender may require,
Borrower's obligation to make such payments and to provide receipts shall for all purposes be deemed to
be a covenant and agreement contained in this Security Instrument, as the phrase "covenant and agreement"
is used in Section 9. If Borrower is obligated to pay Escrow Items directly, pursuant to a waiver, and
Borrower fails to pay the amount due for an Escrow Item, Lender may exercise its rights under Section 9
and pay such amount and Borrower shall then be obligated under Section 9 to repay to Lender any such
amount. Lender may revoke the waiver as to any or all Escrow Items at any time by a notice given in
accordance with Section 15 and, upon such revocation, Borrower shall pay to Lender all Funds, and in
such amounts, that are then required under this Section 3.

Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to apply
the Funds at the time specified under RESPA, and (b) not to exceed the maximum amount a lender can
require under RESPA. Lender shall estimate the amount of Funds duc on the basis of current data and
reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with Applicable
Law.

The Funds shall be held in an institution whose deposits are insured by a federal agency,
instrumentality, or entity (including Lender, if Lender is an institution whose deposits are so insured) or in
any Federal Home Loan Bank. Lender shall apply the Funds to pay the Escrow Items no later than the time
specified under RESPA. Lender shall not charge Borrower for holding and applying the Funds, annually
analyzing the escrow account, or verifying the Escrow Items, unless Lender pays Borrower interest on the
Funds and Applicable Law permits Lender to make such a charge. Unless an agreement is made in writing
or Applicable Law requires interest to be paid on the Funds, Lender shall not be required to pay Borrower
any interest or earnings on the Funds. Borrower and Lender can agree in writing, however, that interest

Initials:

Page 5 of 16 Form 3010 91/01

  
 

Cap siFL) (0005).02
©
Case 6:19-bk-03249-CCJ Doc 7-1 Filed 05/30/19 Page 14 of 31

shall be paid on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the
Funds as required by RESPA.

If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to
Borrower for the excess funds in accordance with RESPA. If there is a shortage of Funds held in escrow,
as defined under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall pay to
Lender the amount necessary to make up the shortage in accordance with RESPA, but in no more than 12
monthly payments. If there is a deficiency of Funds held in escrow, as defined under RESPA, Lender shall
notify Borrower as required by RESPA, and Borrower shall pay to Lender the amount necessary to make
up the deficiency in accordance with RESPA, but in no more than 12 monthly payments.

Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund
to Borrower any Funds held by Lender.

4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and impositions
attributable to the Property which can attain priority over this Security Instrument, leasehold payments or
ground rents on the Property, if any, and Community Association Dues, Fees, and Assessments, if any. To
the extent that these items are Escrow Items, Borrower shall pay them in the manner provided in Section 3.

Borrower shall promptly discharge any lien which has priority over this Security Instrument unless
Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a manner acceptable
to Lender, but only so long as Borrower is performing such agreement; (b)} contests the lien in good faith
by, or defends against enforcement of the lien in, legal proceedings which in Lender's opinion operate to
prevent the enforcement of the lien while those proceedings are pending, but only until such proceedings
are concluded; or (c) secures from the holder of the hen an agreement satisfactory to Lender subordinating
the lien to this Security Instrument. If Lender determines that any part of the Property is subject to a licn
which can attain priority over this Security Instrument, Lender may give Borrower a notice identifying the
lien. Within 10 days of the date on which that notice is given, Borrower shall satisfy the lien or take one or
more of the actions set forth above in this Section 4.

Lender may require Borrower to pay a one-time charge for a real estate tax verification and/or
reporting service used by Lender in connection with this Loan.

5. Property Insurance. Borrower shall keep the improvements now existing or hereafter crected on
the Property insured against loss by fire, hazards included within the term "extended coverage," and any
other hazards including, but not limited to, earthquakes and floods, for which Lender requires insurance.
This insurance shall be maintained in the amounts (including deductible levels) and for the periods that
Lender requires. What Lender requires pursuant to the preceding sentences can change during the term of
the Loan. The insurance carrier providing the insurance shall be chosen by Borrower subject to Lender's
right to disapprove Borrower's choice, which right shall not be exercised unreasonably, Lender may
require Borrower to pay, in connection with this Loan, either: (a) a one-time charge for flood zone
determination, certification and tracking services; or (b) a one-time charge for flood zone determination
and certification services and subsequent charges each time remappings or similar changes occur which
reasonably might affect such determination or certification. Borrower shall also be responsible for the
payment of any fees imposed by the Federal Emergency Management Agency in connection with the
review of any flood zone determination resulting from an objection by Borrower.

Initials:

DAF L) (o005).02 Page 6 of 16 Form 3010 1/04

 
Case 6:19-bk-03249-CCJ Doc 7-1 Filed 05/30/19 Page 15 of 31

If Borrower fails to maintain any of the coverages described above, Lender may obtain insurance
coverage, at Lender's option and Borrower's expense. Lender is under no obligation to purchase any
particular type or amount of coverage. Therefore, such coverage shall cover Lender, but might or might
not protect Borrower, Borrower's equity in the Property, or the contents of the Property, against any risk,
hazard or liability and might provide greater or lesser coverage than was previously in effect. Borrower
acknowledges that the cost of the insurance coverage so obtained might significantly exceed the cost of
insurance that Borrower could have obtained. Any amounts disbursed by Lender under this Section 5 shall
become additional debt of Borrower secured by this Security Instrument. These amounts shall bear interest
at the Note rate from the date of disbursement and shall be payable, with such interest, upon notice from
Lender to Borrower requesting payment.

All insurance policies required by Lender and renewals of such policies shall be subject to Lender's
right to disapprove such policies, shall include a standard mortgage clause, and shall name Lender as
mortgagee and/or as an additional loss payee. Lender shall have the right to hold the policies and renewal
certificates. If Lender requires, Borrower shal! promptly give to Lender all receipts of paid premiums and
renewal notices. [f Borrower obtains any form of insurance coverage, not otherwise required by Lender,
for damage to, or destruction of, the Property, such policy shall include a standard mortgage clause and
shall name Lender as mortgagee and/or as an additional loss payee.

In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender
may make proof of loss if not made promptly by Borrower. Uniess Lender and Borrower otherwise agree
in writing, any insurance proceeds, whether or not the underlying insurance was required by Lender, shall
be applied to restoration or repair of the Property, if the restoration or repair is economically feasible and
Lender's security is not lessened. During such repair and restoration period, Lender shall have the right to
hold such insurance proceeds until Lender has had an opportunity to inspect such Property to ensure the,
work has been completed to Lender's satisfaction, provided that such inspection shall be undertaken
promptly. Lender may disburse proceeds for the repairs and restoration in a single payment or in a series
of progress payments as the work is completed. Unless an agreement is made in writing or Applicable Law
requires interest to be paid on such insurance proceeds, Lender shall not be required to pay Borrower any
interest or earnings on such proceeds. Fees for public adjusters, or other third parties, retained by
Borrower shall not be paid out of the insurance proceeds and shall be the sole obligation of Borrower. If
the restoration or repair is not economically feasible or Lender's security would be lessened, the insurance
proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
the excess, if any, paid to Borrower. Such insurance proceeds shall be applied in the order provided for in
Section 2,

If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance
claim and related matters, If Borrower does not respond within 30 days to a notice from Lender that the
insurance carrier has offered to settle a claim, then Lender may negotiate and settle the claim. The 30-day
period will begin when the notice is given. In either event, or if Lender acquires the Property under
Section 22 or otherwise, Borrower hereby assigns to Lender (a) Borrower's rights to any insurance
proceeds in an amount not to excced the amounts unpaid under the Note or this Security Instrument, and
(b} any other of Borrower's rights (other than the right to any refund of unearned premiums paid by
Borrower) under all insurance policies covering the Property, insofar as such rights are applicable to the
coverage of the Property. Lender may use the insurance proceeds either to repair or restore the Property or
to pay amounts unpaid under the Note or this Security Instrument, whether or not then duc.

BFL) (0053.02 Page 7 cf 16 Form 3010 1/04
\ .
\ we
Case 6:19-bk-03249-CCJ Doc 7-1 Filed 05/30/19 Page 16 of 31

6. Occupancy. Borrower shall occupy, establish, and use the Property as Borrower's principal
residence within 60 days after the execution of this Security Instrument and shall continue to occupy the
Property as Borrower's principal residence for at least one year after the date of occupancy, unless Lender
otherwise agrees in writing, which consent shall not be unreasonably withheld, or unless extenuating
circumstances exist which are beyond Borrower's control.

7. Preservation, Maintenance and Protection of the Property; Inspections. Borrower shall not
destroy, damage or impair the Property, allow the Property to deteriorate or commit waste on the
Property. Whether or not Borrower is residing in the Property, Borrower shall maintain the Property in
order to prevent the Property from deteriorating or decreasing in value due to its condition. Unless it is
determined pursvant to Section 5 that repair or restoration is not economically feasible, Borrower shall
promptly repair the Property if damaged to avoid further deterioration or damage. If insurance or
condemnation proceeds are patd in connection with damage to, or the taking of, the Property, Borrower
shall be responsible for repairing or restoring the Property only if Lender has released proceeds for such
purposes, Lender may disburse proceeds for the repairs and restoration in a single payment or in a series of
progress payments as the work is completed. If the insurance or condemnation proceeds are not sufficient
to repair or restore the Property, Borrower is not relieved of Borrower's obligation for the completion of
such repair or restoration.

Lender or its agent may make reasonable entries upon and inspections of the Property. If it has
reasonable cause, Lender may inspect the interior of the improvements on the Property. Lender shall give
Borrower notice at the time of or prior to such an interior inspection specifying such reasonable cause.

8. Borrower's Loan Application. Borrower shall be in default if, during the Loan application
process, Borrower or any persons or entities acting at the direction of Borrower or with Borrower's
knowledge or consent gave materially false, misleading, or inaccurate information or statements to Lender
{or failed to provide Lender with material information) in connection with the Loan. Material
representations include, but are not limited to, representations concerning Borrower's occupancy of the
Property as Borrower's principal residence.

9. Protection of Lender's Interest in the Property and Rights Under this Security Instrument. If
{a) Borrower fails to perform the covenants and agreements contained in this Security Instrument, (b) there
is a legal proceeding. that might significantly affect Lender's interest in.the Property and/or rights under
this Security Instrument (such as a procceding in bankruptcy, probate, for condemnation or forfeiture, for
enforcement of a hen which may attain priority over this Security Instrument or to enforce laws or
regulations), or (c) Borrower has abandoned the Property, then Lender may do and pay for whatever is
teasonable or appropriate to protect Lender's interest in the Property and rights under this Security
Instrument, including protecting and/or assessing the value of the Property, and securing and/or repairing
the Property. Lender's actions can include, but are not limited to: (a) paying any sums securcd by a lien
which has priority over this Security Instrument; (b) appearing in court; and (c) paying reasonable
attorneys’ fees to protect its interest in the Property and/or rights under this Security Instrument, including
its secured position in a bankruptcy proceeding. Securing the Property includes, but is not limited to,
entering the Property to make repairs, change locks, replace or board up doors and windows, drain water
from pipes, eliminate building or other code violations or dangerous conditions, and have utilities turned
on or off. Although Lender may take action under this Section 9, Lender does not have to do so and is not
under any duty or obligation to do so. {t is agreed that Lender incurs no liability for not taking any or all

actions authorized under this Section 9.
Initials:

aD -6(FL) (0005).02 Y Page 8 of 16 Form 3010 1/01
©
Case 6:19-bk-03249-CCJ Doc 7-1 Filed 05/30/19 Page 17 of 31

Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower
secured by this Security Instrument. These amounts shall bear interest at the Note rate from the date of
disbursement and shall be payable, with such interest, upon notice from Lender to Borrower requesting

ayment.
P et this Security Instrument is on a leasehold, Borrower shall comply with all the provisions of the
lease. If Borrower acquires fee title to the Property, the leasehold and the fee title shall not merge unless
Lender agrees to the merger in writing.

10. Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan,
Borrower shall pay the premiums required to maintain the Mortgage Insurance in effect. If, for any reason,
the Mortgage Insurance coverage required by Lender ceases to be available from the mortgage insurer that
previously provided such insurance and Borrower was required to make separately designated payments
toward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to obtain
coverage substantially equivalent to the Mortgage Insurance previously in effect, at a cost substantially
equivalent to the cost to Borrower of the Mortgage Insurance previously in effect, from an alternate
mortgage insurer selected by Lender, If substantially equivalent Mortgage Insurance coverage is not
available, Borrower shall continue to pay to Lender the amount of the separately designated payments that
were due when the insurance coverage ceased to be in effect. Lender will accept, use and retain these
payments as a non-refundable loss reserve in tieu of Mortgage Insurance. Such loss reserve shall be
non-refundable, notwithstanding the fact that the Loan is ultimately paid in full, and Lender shall not be
required to pay Borrower any interest or earnings on such loss reserve. Lender can no longer require loss
reserve payments if Mortgage Insurance coverage (in the amount and for the period that Lender requires)
provided by an insurer selected by Lender again becomes available, is obtained, and Lender requires
separately designated payments toward the premiums for Mortgage Insurance. [f Lender required Mortgage
Insurance as a condition of making the Loan and Borrower was required to make separately designated
payments toward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to
maintain Mortgage Insurance in effect, or to provide a non-refundable loss reserve, until Lender's
requirement for Mortgage Insurance ends in accordance with any written agreement between Borrower and
Lender providing for such termination or until termination is required by Applicable Law. Nothing in this
Section 10 affects Borrower's obligation to pay interest at the rate provided in the Note.

Mortgage Insurance reimburses Lender (or any entity that purchases the Note) for certain losses it
may incur if Borrower does not repay the Loan as agreed. Borrower is not a party to the Mortgage
Insurance.

Mortgage insurers evaluate their total risk on all such insurance in force from time to time, and may
enter into agreements with other parties that share or modify their risk, or reduce losses. These agreements
are on terms and conditions that are satisfactory to the mortgage insurer and the other party (or parties) to
these agreements. These agreements may require the mortgage insurer to make payments using any source
of funds that the mortgage insurer may have available (which may include funds obtained from Mortgage
Insurance premiums). '

As a result of these agreements, Lender, any purchaser of the Note, another insurer, any reinsurer,
any other entity, or any affiliate of any of the foregoing, may receive (directly or indirectly) amounts that
derive from (or might be characterized as) a portion of Borrower's payments for Mortgage Insurance, in
exchange for sharing or modifying the mortgage insurer's risk, or reducing losses. If such agreement
provides that an affiliate of Lender takes a share of the insurer's risk in exchange for a share of the
premiums paid to the insurer, the arrangement is often termed "captive reinsurance." Further:

(a) Any such agreements will not affect the amounts that Borrower has agreed to pay for
Mortgage Insurance, or any other terms of the Loan. Such agreements will not increase the amount
Borrower will owe for Mortgage Insurance, and they will not entitle Borrower to any refund.

Initlals: has

GD A(FL) (0905).02 Page 9 of 16 Form 3010 = 1/01
®

 
Case 6:19-bk-03249-CCJ Doc 7-1 Filed 05/30/19 Page 18 of 31

(b) Any such agreements will not affect the rights Borrower has - if any - with respect to the
Mortgage Insurance under the Homeowners Protection Act of 1998 or any other law, These rights
may include the right to receive certain disclosures, to request and obtain cancellation of the
Mortgage Insurance, to have the Mortgage Insurance terminated automatically, and/or to receive a
refund of any Mortgage Insurance premiums that were unearned at the time of such cancellation or
termination.

11. Assignment of Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are hereby
assigned to and shall be paid to Lender.

If the Property is damaged, such Miscellaneous Proceeds shall be applied to restoration or repair of
the Property, if the restcration or repair is economically feasible and Lender's security is not lessened.
During such repair and restoration period, Lender shall have the right to hold such Miscellaneous Proceeds
until Lender has had an opportunity to inspect such Property to ensure the work has been completed to
Lender's satisfaction, provided that such inspection shall be undertaken promptly. Lender may pay for the
repairs and restoration in a single disbursement or in a series of progress payments as the work is
completed. Unless an agreement is made in writing or Applicable Law requires interest to be paid on such
Miscellaneous Proceeds, Lender shall not be required to pay Borrower any interest or earnings on such
Miscellaneous Proceeds. Hf the restoration or repair is not economically feasible or Lender's security would
be lessened, the Miscellaneous Proceeds shall be applicd to the sums secured by this Security Instrument,
whether or not then due, with the excess, if any, paid to Borrower. Such Miscellaneous Proceeds shall be
applied in the order provided for in Section 2.

In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous
Proceeds shall be applied to the sums secured by this Security Instrument, whether or not then*due, with
the excess, if any, paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market
value of the Property immediately before the partial taking, destruction, or loss in value is equal to or
greater than the amount of the sums secured by this Security Instrument immediately before the partial
taking, destruction, or loss in value, unless Borrower and Lender otherwise agree in writing, the sums
secured by this Security Instrument shall be reduced by the amount of the Miscellaneous Proceeds
multiplied by the following fraction: (a) the total amount of the sums secured immediately before the
partial taking, destruction, or loss in value divided by (6) the fair market value of the Property
immediately before the partial taking, destruction, or loss in value. Any balance shall be paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market
value of the Property immediately before the partial taking, destruction, or loss in value is less than the
amount of the sums secured immediately before the partial taking, destruction, or loss in value, unless
Borrower and Lender otherwise agree in writing, the Miscellaneous Proceeds shall be applied to the sums
secured by this Security Instrument whether or not the sums are then due.

If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the
Opposing Party (as defined in the next sentence) offers to make an award to settle a claim for damages,
Borrower fails to respond to Lender within 30 days after the date the notice is given, Lender is authorized
to collect and apply the Miscellaneous Proceeds either to restoration or repair of the Property or to the
sums secured by this Security Instrument, whether or not then due. “Opposing Party" mcans the third party
that owes Borrower Miscellaneous Proceeds or the party against whom Borrower has a right of action in
tegard to Miscellaneous Proceeds.

Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun that, in
Lender's judgment, could result in forfeiture of the Property or other material impairment of Lender's
interest in the Property or rights under this Security Instrument. Borrower can cure such a default and, if
acceleration has occurred, reinstate as provided in Section 19, by causing the action or proceeding to be
dismissed with a ruling that, in Lender's judgment, precludes forfeiture of the Property or other material
impairment of Lender's interest in the Property or rights under this Security Instrument, The — of

Initlals:
D>, sFL) (0005).02 . Page 10 of 14 Form 3010 1/04
Case 6:19-bk-03249-CCJ Doc 7-1 Filed 05/30/19 Page 19 of 31

any award or claim for damages that are attributable to the impairment of Lender's interest in the Property
are hereby assigned and shall be paid to Lender.

All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be
applied in the order provided for in Section 2.

12. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for
payment or modification of amortization of the sums secured by this Security Instrument granted by Lender
to Borrower or any Successor in Interest of Borrower shall not operate to release the liability of Borrower
or any Successors in Interest of Borrower. Lender shall not be required to commence proceedings against
any Successor in Interest of Borrower or to refuse to cxtend time for payment or otherwise modify
amortization of the sums secured by this Security Instrument by reason of any demand made by the original
Borrower or any Successors in Interest of Borrower. Any forbearance by Lender in exercising any right or
remedy including, without limitation, Lender's acceptance of payments from third persons, entities or
Successors in Interest of Borrower or in amounts less than the amount then due, shall not be a waiver of or
preclude the exercise of any right or remedy,

13. Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower covenants
and agrees that Borrower's obligations and liability shall be joint and several. However, any Borrower who
co-signs this Security Instrument but does not execute the Note (a "co-signer"): (a) is co-signing this
Security Instrument only to mortgage, grant and convey the co-signer's interest in the Property under the
terms of this Security Instrument; (b) is not personally obligated to pay the sums secured by this Security
Instrument; and (c) agrees that Lender and any other Borrower can agree to extend, modify, forbear or
make any accommodations with regard to the terms of this Security Instrument or the Note without the

co-signer's consent. ; ;
Subject to the provisions of Section 18, any Successor in Interest of Borrower who assumes

Borrower's obligations under this Security Instrument in writing, and is approved by Lender, shall obtain
all of Borrower's rights and benefits under this Security Instrument. Borrower shall not be released from
Borrower's obligations and liability under this Security Instrument unless Lender agrees to such release in
writing. The covenants and agreements of this Security Instrument shall bind (except as provided in
Section 20) and benefit the successors and assigns of Lender.

14, Loan Charges. Lender may charge Borrower fees for services performed in connection with
Borrower's default, for the purpose of protecting Lender's interest in the Property and rights under this
Security Instrument, including, but not limited to, attorneys’ fees, property inspection and valuation fees.
In regard to any other fees, the absence of express authority in this Security Instrument to charge a specific
fee to Borrower shall not be construed as a prohibition on the charging of such fee. Lender may not charge
fees that are expressly prohibited by this Security Instrument or by Applicable Law.

If the Loan is subject to a law which sets maximum loan charges, and that law is finally interpreted so
that the interest or other loan charges collected or to be collected in connection with the Loan exceed the
permitted limits, then: (a) any such loan charge shall be reduced by the amount necessary to reduce the
charge to the permitted limit; and (b) any sums already collected from Borrower which exceeded permitted
limits will be refunded to Borrower. Lender may choose to make this refund by reducing the principal
owed under the Note or by making a direct payment to Borrower. If a refund reduces principal, the
reduction will be treated as a partial prepayment without any prepayment charge (whether or not a
prepayment charge is provided for under the Note). Borrower's acceptance of any such refund made by
direct payment to Borrower will constitute a waiver of any right of action Borrower might have arising out
of such overcharge,

15. Notices. All notices given by Borrower or Lender in connection with this Security Instrument
must be in writing. Any notice to Borrower in connection with this Security Instrument shall be deemed to
haye been given to Borrower when mailed by first class mail or when actually delivered to Borrower's
notice address if sent by other means. Notice to any one Borrower shal] constitute notice to all Borrowers

Initials: ay
CD (FL) (0905).02 Page 11 of 16 Form 3010 1/04
®
I
Case 6:19-bk-03249-CCJ Doc 7-1 Filed 05/30/19 Page 20 of 31

unless Applicable Law expressly requires otherwise. The notice address shall be the Property Address
unless Borrower has designated a substitute notice address by notice to Lender. Borrower shall promptly
notify Lender of Borrower's change of address. If Lender specifies a procedure for reporting Borrower's
change of address, then Borrower shall only report a change of address through that specified procedure.
There may be only one designated notice address under this Security Instrument at any one time. Any
notice to Lender shall be given by delivering it or by mailing it by first class mail to Lender's address
stated herein unless Lender has designated another address by notice to Borrower. Any notice in
connection with this Security Instrument shall not be deemed to have been given to Lender until actually
received by Lender. If any notice required by this Security Instrument is also required under Applicable
Law, the Applicable Law requirement will satisfy the corresponding requirement under this Security
Instrument.

16. Governing Law; Severability; Rules of Construction. This Security Instrument shall be
governed by federal law and the law of the jurisdiction in which the Property is located. All rights and
obligations contained in this Security Instrument are subject to any requirements and limitations of
Applicable Law. Applicable Law might explicitly or implicitly allow the parties to agree by contract or it
might be silent, but such silence shall not be construed as a prohibition against agreement by contract. In
the event that any provision or clause of this Security Instrument or the Note conflicts with Applicable
Law, such conflict shall not affect other provisions of this Security Instrument or the Note which can be
given effect without the conflicting provision.

As used in this Security Instrument: (a) words of the masculine gender shall mean and include
corresponding neuter words or words of the feminine gender; (b) words in the singular shall mean and
include the plural and vice versa; and (c) the word "may" gives sole discretion without any obligation to
take any action.

17. Borrower's Copy- Borrower shall be given one copy of the Note and of this Security Instrument.

18. Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 18,
"Interest in the Property" means any legal or beneficial interest in the Property, including, but not limited
to, those beneficial interests transferred in a bond for deed, contract for deed, installment sales contract or
escrow agreement, the intent of which is the transfer of title by Borrower at a future date to a purchaser.

If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower
is not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior
written consent, Lender may require immediate payment in full of all sums secured by this Security
Instrument. However, this option shall not be exercised by Lender if such exercise is prohibited by
Applicable Law.

If Lender exercises this option, Lender shall give Borrower notice of acceleration, The notice shall
provide a period of not Jess than 30 days from the date the notice is given in accordance with Section 15
within which Borrower must pay all sums secured by this Security Instrument. If Borrower fails to pay
these sums prior to the expiration of this period, Lender may invoke any remedies permitted by this
Security Instrument without further notice or demand on Borrower.

19. Borrower's Right to Reinstate After Acceleration. If Borrower meets certain conditions,
Borrower shall have the right to have enforcement of this Security Instrument discontinued at any time
prior to the earliest of: (a) five days before sale of the Property pursuant to any power of sale contained in
this Security Instrument; (b) such other period as Applicable Law might specify for the termination of
Borrower's right to reinstate; or (c) entry of a judgment enforcing this Security Instrument. Those
conditions are that Borrower: (a) pays Lender all sums which then would be due under this Security
Instrument and the Note as if no acceleration had occurred; (b) cures any default of any other covenants or
agreements; (c} pays all expenses incurred in enforcing this Security Instrument, including, but not limited
to, reasonable attorneys’ fees, property inspection and valuation fees, and other fees incurred for the

Initlals: hy

GD AFL) (0005).02 Page 12 of 16 Form 3010 1/04
in a
Case 6:19-bk-03249-CCJ Doc7-1 Filed 05/30/19 Page 21 of 31

purpose of protecting Lender's interest in the Property and rights under this Security Instrument; and (d)}
takes such action as Lender may reasonably require to assure that Lender's interest in the Property and
tights under this Security Instrument, and Borrower's obligation to pay the sums secured by this Security
Instrument, shall continue unchanged, Lender may require that Borrower pay such reinstatement sums and
expenses in one or more of the following forms, as selected by Lender: (a) cash; (b) money order; (c)
certified check, bank check, treasurer's check or cashier's check, provided any such check is drawn upon
an institution whose deposits are insured by a federal agency, instrumentality or entity; or (d) Electronic
Funds Transfer. Upon reinstatement by Borrower, this Security Instrument and obligations secured hereby
shall remain fully effective as if no acceleration had occurred, However, this right to reinstate shall not
apply in the case of acceleration under Section 18.

20. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial interest in
the Note (together with this Security Instrument) can be sold one or more times without prior notice to
Borrower. A sale might result in a change in the entity (known as the "Loan Servicer") that collects
Periodic Payments due under the Note and this Security Instrument and performs other mortgage loan
servicing obligations under the Note, this Security Instrument, and Applicable Law. There also might be
one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is a change of the Loan
Servicer, Borrower will be given written notice of the change which will state the name and address of the
new Loan Servicer, the address to which payments should be made and any other information RESPA
requires in connection with a notice of transfer of servicing. If the Note is sold and thereafter the Loan is
serviced by a Loan Servicer other than the purchaser of the Note, the mortgage loan servicing obligations
to Borrower will remain with the Loan Servicer or be transferred to a successor Loan Servicer and are not
assumed by the Note purchaser unless otherwise provided by the Note purchaser.

Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either an
individual litigant or the member of a class) that arises from the other party's actions pursuant to this
Security Instrument or that alleges that the other party has breached any provision of, or any duty owed by
reason of, this Security Instrument, until such Borrower or Lender has notified the other party (with such
notice given in compliance with the requirements of Section 15) of such alleged breach and afforded the
other party hereto a reasonable period after the giving of such notice to take corrective action. If
Applicable Law provides a time period which must elapse before certain action can be taken, that time
period will be deemed to be reasonable for purposes of this paragraph. The notice of acceleration and
opportunity to cure given to Borrower pursuant to Section 22 and the notice of acceleration given to
Borrower pursuant to Section 18 shall be deemed to satisfy the notice and opportunity to take corrective
action provisions of this Section 20,

21, Hazardous Substances. As used in this Section 21: (a) "Hazardous Substances" are those
substances defined as toxic or hazardous substances, pollutants, or wastes by Environmental Law and the
followmg substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides
and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and radioactive materials;
(b) "Environmental Law" means federal laws and laws of the jurisdiction where the Property is located that
relate to health, safety or environmental protection; (c) Environmental Cleanup" includes any response
action, remedial action, or removal action, as defined in Environmental Law; and (d) an “Environmental
Condition" means a condition that can cause, contribute to, or otherwise trigger an Environmental

Cleanup.
Initials:

GD -s(FL) (0005}.02 Page 14 of 16 Form 3010 1/01
®

 
Case 6:19-bk-03249-CCJ Doc 7-1 Filed 05/30/19 Page 22 of 31

Borrower shall not cause or permit the presence, use, disposal, storage, or release of any Hazardous
Substances, or threaten to release any Hazardous Substances, on or in the Property. Borrower shall not do,
nor allow anyone else to do, anything affecting the Property (a) that is in violation of any Environmental
Law, (b) which creates an Environmental Condition, or (c) which, due to the presence, use, or release of a
Hazardous Substance, creates a condition that adversely affects the value of the Property. The preceding
two sentences shall not apply to the presence, use, or storage on the Property of small quantities of
Hazardous Substances that are generally recognized to be appropriate to normal residential uses and to
maintenance of the Property (including, but not limited to, hazardous substances in consumer products).

Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit
or other action by any governmental or regulatory agency or private party involving the Property and any
Hazardous Substance or Environmental Law of which Borrower has actual knowledge, (b) any
Environmental Condition, including but not limited to, any spilling, leaking, discharge, release or threat of
release of any Hazardous Substance, and (c) any condition caused by the presence, use or release of a
Hazardous Substance which adversely affects the value of the Property. [If Borrower learns, or is notified
by any governmental or regulatory authority, or any private party, that any removal or other remediation
of any Hazardous Substance affecting the Property is necessary, Borrower shall promptly take all necessary
remedial actions in accordance with Environmental Law. Nothing herein shall create any obligation on
Lender for an Environmental Cleanup.

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:

22. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration following
Borrower's breach of any covenant or agreement in this Security Instrument (but not prior to
acceleration under Section 18 unless Applicable Law provides otherwise). The notice shall specify:
(a) the default; (b) the action required to cure the default; {c) a date, not less than 30 days from the
date the notice is given to Borrower, by which the default must be cured; and (d) that failure to cure
the default on or before the date specified in the notice may result in acceleration of the sums secured
by this Security Instrument, foreclosure by judicial proceeding and sale of the Property. The notice
shall further inform Borrower of the right te reinstate after acceleration and the right to assert in the
foreclosure proceeding the non-existence of a default or any other defense of Borrower to acceleration
and foreclosure. If the default is not cured on or before the date specified in the notice, Lender at its
option may require immediate payment in full of all sums secured by this Security Instrument
without further demand and may foreclose this Security Instrument by judicial proceeding. Lender
shall be entitled to collect all expenses incurred in pursuing the remedies provided in this Section 22,
including, but not limited to, reasonable attorneys’ fees and costs of title evidence.

23. Release. Upon payment of all sums secured by this Security Instrument, Lender shall release this
Security Instrument. Borrower shall pay any recordation costs. Lender may charge Borrower a fee for
releasing this Security Instrument, but only if the fee is paid to a third party for services rendered and the
charging of the fee is permitted under Applicable Law.

24. Attorneys’ Fees. As used in this Security Instrument and the Note, attorneys’ fees shall include
those awarded by an appellate court and any attorneys’ fees incurred in a bankruptcy proceeding.

25. Jury Trial Waiver. The Borrower hereby waives any right to a trial by jury in any action,
proceeding, claim, or counterclaim, whether in contract or tort, at law or in equity, arising out of or in any

way related to this Security Instrument or the Note.

>, SIFL) co005).02 Paga 14 of 16 Form 3010 1/01
Case 6:19-bk-03249-CCJ Doc 7-1 Filed 05/30/19 Page 23 of 31

fe SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this
Sec

co

Sign

 

 

 

| Elvor MeyeR
|

|

 

(Seal)

-Borrower

(Address)

(Seal)

-Borrower

 

(Address)

(Seal)

-Borrower

 

(Address)

ty Instrument and in any Rider executed by Borrower and recorded with it.

sealed and delivered in the presence of: o \
alk (Seal)

 

 

Wendy K. Feathers -Borrower

200 Melissa Court

Sanford, FL 32773 » (Address)
(Seal)

Rick A. Feathers -Borrower

200 Melissa Court

Sanford, FL 73
WAL (Seal)

T

a

-Borrower

(Address)

(Seal)

 

-Borrower

(Address)

(Seal)

 

> (FL) (0005).02 Page 15 of 16

-Borrower

(Address)

Form 3010 1/01
Case 6:19-bk-03249-CCJ Doc 7-1 Filed 05/30/19 Page 24 of 31

STATE OF FLORIDA, County ss: Seminole
The foregoing instrument was acknowledged before me this 7th March, 2006 by

Wendy K. Feathers and Rick A, Feathers, her husband

?

who is personally known to me or who has produced Grivers license as identification.

 

T ,
Notay Public E(fict Meyer

gov, ELLIOT MEYER

= MY COMMISSION # DD490439

3 s
Prorat EXPIRES: Nov. 14,2009
(407) 398-0153 Florida Notary Servica,com |

 

——

   

Initials:
CD (FL) (0095).02 Page 16 of 16 Form 3010 = 1/01
©
Case 6:19-bk-03249-CCJ Doc 7-1 Filed 05/30/19 Page 25 of 31

ADJUSTABLE RATE RIDER

{LIBOR Six-Month Index (As Published In The Wall Street Journal) - Rate Caps)
THIS ADJUSTABLE RATE RDER is made this 7th day of March, 2006
and is incorporated into and shall be deemed to amend and supplement the Mortgage, Deed
of Trust, or Security Deed (the “Security Instrument") of the same date given by the
undersigned (‘Borrower") to secure Borrower's Adjustable Rate Note {the “Note") to
New Century Mortgage Corporation

("Lender") of the same date and covering the property described in the Security Instrument
and located at: 200 Melissa Court, Sanford, FL 32773

[Property Address]
THE NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES IN THE
INTEREST RATE AND THE MONTHLY PAYMENT. THE NOTE UMITS THE
AMOUNT BORROWER'S INTEREST RATE CAN CHANGE AT ANY ONE TIME
AND THE MAXIMUM RATE BORROWER MUST PAY.
ADDITIONAL COVENANTS. In addition to the covenants and agreements made in the
Security Instrument, Borrower and Lender further covenant and agree as follows :
A. INTEREST RATE AND MONTHLY PAYMENT CHANGES
The Note provides for an initial interest rate of 7.475 %. The Note provides
for changes in the interest rate and the monthly payments, as follows:
4. INTEREST RATE AND MONTHLY PAYMENT CHANGES
(A} Change Dates
The interest rate | will pay may change on the first day of april, 2008 '
and on that day every 6th month thereafter. Each date on whic h my interest rate
could change is called a "Change Date."
(B) The Index
Beginning with the first Change Date, my interest rate will be based on an Index. The
"Index" is the average of interbank offered rates for six month U.S. dollar-denominated
deposits in the London market ("LIBOR"), as published in The Wall Street Journal. The most
recent Index figure available as of the first business day of the month immediately preceding
the month in whic h the Change Date occurs is called the "Current Index."
If the Index is no longer available, the Note Holder will choose a new index that is based
upon comparable information. The Note Holder will give me ‘notice of this choice.
{C) Calculation of Changes
Before each Change Date, the Note Holder will calculate my new interest rate by adding
Six And Five Hundredth(s)} percentage points
( 6.050 %) tothe Current Index. The Note Holder will then round the result of

MULTISTATE ADJUSTABLE RATE RIDER - UIBOR SIX-MONTH INDEX (AS PUBLISHED IN
THE WALL STREET JOURNAL) - Single Family - Fannie Mae Uniform Instrument

GS-83 8R (040 2) Form 3138 1/01
Page 1 of 3 Initials:
VMP Mortgage Solutions, Inc.

(80 0)521 -7291 ((
Case 6:19-bk-03249-CCJ Doc 7-1 Filed 05/30/19 Page 26 of 31

this addition to the nearest one-eighth of one percentage point (0.12 5%). Subject to the limits
stated in Section 4(D) below, this rounded amount will be my new interest rate until the next
Change Date.

The Note Holder will then determine the amaunt of the monthly payment that would be
sufficient to epey the unpaid principal that | am expected to owe at the Change Date in full
on the Maturity Date at my new interest rate in substantially equal payments. The result of
this calculation will be the new amount of my monthly payment.

{D) Limits on Interest Rate Changes
The interest rate | am required to pay at the first Change Date will not be greater than

8.975 % or less than 7.475 %. Thereafter, my interest rate will
never be increased or decreased on any single Change Date by more than one And
One~half percentage points
( 1.500 %) from the rate of interest | have been paying for the preceding
6 months. My interest rate will ne ver be greater than 14.475 %.

E) Effective Date of Changes
y new interest rate will become effective on each Change Date. | will pay the amount
of my new monthly Payinert beginning on the first monthly payment date after the Change
Date until the amount of my monthly payment changes again.

F) Notice of Chan

he Note Holder wil! deliver or mail to me a notice of any changes in my interest rate and
the amount of my monthly payment before the effective date of any change. The notice will
include information required by law to be oye to me and also the title and telephone number
of a person who will a nswer any question | may have regarding the notice.

B. TRANSFER G THE PROPERTY OR A BENEFCIAL INTEREST N BORROWER
Unifarm Covenant 18 of the Security Instrument is amended to read as follows :

Transfer of the Property or a Beneficial Interest in Borrower. As used in this
Section 18, "Interest in the Property” means any legal or beneficial interest in the
Property, including, but not limited to, those beneficial interests transferred in a
bond for deed, contract for deed, installment sales contract or escrow agreement,
the intent of which is the transfer of title by Borrower at a future date to a
purchaser.

If all or any part of the Property or any Interest in the Pro a is sold or
transferred (or if Borrower is not a natural person and a beneficial interest in
Borrower is sold or transferred) without Lender's prior written consent, Lender may
require immediate payment in full of all sums secured by this Security Instrument.
However, this option shall not be exercised by Lender if such exercise is prohibited
by Applicable Law. Lender also shall not exercise this option if: (a) Borrower causes
to be submitted to Lender information required by Lender to evaluate the intended
transferee as if a new loan were being made to the transferee; and (0) Lender
reasonably determines that Lender's see will not be impaired by the loan
assumption and that the risk of a breach of any covenant or agreement in this
Security Instrument is acceptable to Lender.

To the extent permitted by Applicable Law, Lender may charge a reasonable fee
as a condition to Lender's consent to the loan assumption. Lender also may require
the transferee to sign an assumption agreement that is acceptable to Lender and that
obligates the transferee to keep all the promises and agreements made in the Note
and in this Security Instrument. Borrower will continue to be obligated under the
Note and this Security Instrument unless Lender releases Borrower in writing.

Initials:

GP -83 BR (040 2) \ Page 2 of 3 Form 3138 1/01
Case 6:19-bk-03249-CCJ Doc 7-1 Filed 05/30/19 Page 27 of 31

If Lender exercises the option to require immediate payment in full, Lender shall
give Borrower notice of acceleration. The notice shall provide a period of not less
than 30 days from the date the notice is given in accordance with Section 165 within
which Borrower must pay all sums secured by this Security Instrument. If Borrower
fails to pay these sums prior to the expiration of this period, Lender may invoke any
einieciee permitted by this Security Instrument wit hout further ngtice or demand on

orrower.

   
 

     

 

 

 

 

 

 

 

 

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained
in Ted AIS idpr.
{ (Seal) L Seal)...
fendy K, Feathers -Borrower Rick A, Feathers — -Borrower
(Seal) (Seal)
-Borrower -Borrower
(Seal) (Seal)
-Borrower -Borrower
(Seal) (Seal)
-Borrower -Borrower

p-83 BR (040 2} Page 3 of 3 Form 3138 1/01

 

 

 
Case 6:19-bk-03249-CCJ Doc 7-1 Filed 05/30/19 Page 28 of 31

ADJUSTABLE RATE RIDER ADDENDUM

(Libor Index - Rate Caps)

This Adjustable Rate Rider Addendum is made this 7¢h day of March 2006 :
and is incorporated into and shall be deemed to amend and supplement the Promissory Note (the "Note") and
Mortgage, Deed of Trust or Security Deed (the "Security Instrument") and Adjustable Rate Rider (the
"Rider") of the same date given by the undersigned (the "Borrower") to secure repayment of Borrower's
Note to

New Century Mortgage Corporation (the "Lender").

Property securing repayment of the Note is described in the Security Instrument and located at:

200 Melissa Court, Sanford, FL 32773
(Property Address)

To the extent that the provisions of this Adjustable Rate Rider Addendum are inconsistent with the
provisions of the Note and/or Security Instrument and/or Rider, the provisions of this Addendum shall
prevail over and supersede any such inconsistent provisions of the Note and/or Security Instrument and/or
Rider.

In addition to the covenants and agreements made in the Note, Security Instrument, and Rider, Borrower and
Lender further covenant and agree as follows:

4. (D) LIMITS ON INTEREST RATE CHANGES
The interest rate I am required to pay at the first change date will not be greater than
8.975% or less than 7.475%. Thereafter, my interest rate
will never be increased or decreased on any single Change Date by more than
One And One-half percentage point(s) ( 1.500%) from
the rate of interest I have been paying for the preceding 6 months. My interest rate will never be
greater than 14,475 % or less than 7.475 %.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and ‘ovenants contained in this

djustable Rate Rider Add¢ndurp..

Ho
Wendy K. Feathers Rick A, lpeathers >

 

 

 

NCMC
Adjustable Rate Rider Addendum P
RE-102 (082296)

Page | of 1

   

 
Case 6:19-bk-03249-CCJ Doc7-1 Filed 05/30/19 Page 29 of 31

.

PREPAYMENT RIDER
ADJUSTABLE RATE LOAN

This Prepayment Rider is made this 7th day of March 2006 , and is incorporated
into and shall be deemed to amend and supplement the Promissory Note (the “Note") and Mortgage, Deed of
Trust or Security Deed (the "Security Instrument") of the same date given by the undersigned (the
"Borrower") to secure repayment of Borrower's Note to

New Century Mortgage Corporation (the "Lender").
To the extent that the provisions of this Prepayment Rider arc inconsistent with the provisions of the Note

and/or Security Instrument, the provisions of this rider shall prevail over and shall supersede any such
inconsistent provisions of the Note and/or Security Instrument.

In addition to the covenants and agreements made in the Note and Security Instrument, the Borrower and
Lender further covenant and agree as follows:

5. BORROWERS RIGHT TO PREPAY

I have the right te make prepayments of principal any time before they are due. A payment of
principal only is known as a "prepayment". When I make a prepayment, I will tell the Note Holder in
writing I am doing so. The Note Holder will use all of my prepayments to reduce the amount of
principal that ] owe under this Note. If | make a partial prepayment, there will be no changes in the
due dates of my monthly payments unless: the Note Holder agrees in writing to those changes. My
partial prepayment may reduce the amount of my monthly payments after the first Change Date
following my partial prepayment.

If within 2 year(s) from the date of execution of the Security Instrument, I make a full
prepayment or, in certain cases a partial prepayment, and the total of such prepayment(s) in any
12-month period exceeds TWENTY PERCENT (20%) of the original principal amount of this loan, |
will pay a prepayment charge in an amount equal to the payment of 6 months advance interest on the
amount by which the total of my prepayment(s) within that 12-month period exceeds TWENTY
PERCENT (20%) of the original principal amount of the loan.

BY SIGNING BELOW, Borrower, accepts and agrees to the terms a covenants contained in this
Prepayment Rider. \

frroley

+ !
Wendy K. Feathers

  
  

  

 

 

 

NCMC
Prepay Rider - ARM (Multistate)
RE-103 (020800) Page | of |

 
‘Case 6:19-bk-03249-CCJ Doc 7-1 Filed 05/30/19 Page 30 of 31

auCercace SEAYICING COMeaNY
Return Mail Opersnans

PO fox 10aeH
(Des Moanes, LA S806 eR

LOAN MODIFICATION AGREEMENT
LOAN NUMBER:

THIS LOAN MODIFICATION AGREEMENT made on April 25, 2009, by and

between WENDY K FEATHERS and

(the "“Borrewer(s)") and America's Servicing Company , ("Wells Fargo
Bank, N.A. doing business as America's Servicing Company }

WITNESS ETH

WHEREAS, Borrower has requested, and America's Servicing Company
has agreed, subject to the following terms and conditions, to a
modification of the note as follows:

NOW THEREFORE, in consideration cf the covenants hereinafter set forth
and of other good and valuable consideration, the receipt and sufficiency
ef which are hereby acknowledged by the parties, it is agreed as follows
{netwithstanding anything to the contrary contained in the Note and
Mortgage):

1. BALANCE. As of April 25, 2009, the amount payable under the Note and
Mortgage (the “Unpaid Principal Balance") is U.S. $ 114,614.70.

2. EXTENSION. This agreement hereby modifies the following terms cf the
Note and Security Instrument described herein above as follows:

A. The current due date has been extended From 03-01-09
to 07/01/2008.

BR. The maturity date has been extended from 04-36
vo 04/01/2036.

C. The amount of interest to be capitalized will be U.S. $3,247.42.
The modified unpaid principal balance is U.S. $117,862.12.

BD. The borrower promises to pay the unpaid principal balance plus
interest, to the order of the Lender. Interest will be charged on
the unpaid principal balance of U.S. § 117,862.12. The borrower
promises to make monthly payments of principal and interest of
U.S. $ 612.38, at a fixed yearly rate cf 7.000%, not
including any escrow deposit, if applicable. If on the maturity
date the borrower still owes amount under the Note and Security
Instrument, as amended by this Agreement, borrower will pay these
amount in full on the maturity date.

3. NOTE AND MORTGAGE. Nothing in this Agreement shall be understood or
construed to be a satisfaction or release, in whole or in part of the
Borrower's obligations under the Note or Mortgage. Further, except as
otherwise specifically provided in this Agreement, the Note and
Mortgage will remain unchanged, and borrower and
America's Servicing Company will be bound by, and shall
comply with, all of the terms and provisions thereof, as amended by
this Agreement.

LC375/OW9/Page 1
** * Case 6:19-bk-03249-CCJ Doc 7-1 Filed 05/30/19 Page 31 of 31

Lean Modification Agreement
Page 2 of 2

CORRECTION AGREEMENT. The undersigned borrower!s), for and in
consideration of the approval, clesing and funding of this Modification,
hereby grants America's Servicing Company, as lender, limited power

of attorney to correct and/or initial all typographical or clerical
errors discovered in the Medification Agreement required to be signed.
In the event this limited power of attorney is exercised, the
undersigned will be notified and receive a copy of the document executed
or initialed on their behalf. This provision may not be used to modify
the interest rate, medify the term, modify the outstanding principal
baiance or modify the undersigned's menthiy principal and interest
payments as modified by this agreement. Any of these specified changes
must be executed directly by the undersigned. This limited power of
attorney shall automatically terminate in 120 days from the closing
date of the undersigned's Modification. (Borrower Initial}

 

By signing this Agreement I hereby consent te being contacted concerning
this loan at any cellular or mobile telephone number I may have. This
includes text messages, at no cost to me, and telephone calls including
the use of automated dialing systems to contact my cellular or mobile
telephone.

IN WITNESS WHEREOR, the parties hereto have executed this Agreement

above written.

A> S-/-0F

Borrower/Date

  
   

 

 

Borrower/Date Borrower/Date

7/. DAL MF Bank NWA OM behalfotf ASC

¢a's Servicing Company {the "Lender"}

LC375/OWS/Page 2 / ;

O12 { fe latg. . Chater shai ? pd |
5+/-0F

<i, CAROLYN SUE HALL
ib i=; Commission DD 52960
AS Expires March 20, 2011

“aR eE Ronse Ths Thay Fac scence S00. 2867019

  
